UNITED STATES SECURIITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 333-62588 FIRST NATIONAL ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 66-0349372 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2000 Webber Street, Suite 3113, Sarasota, Florida 34239 (Address of principal executive offices) (416) 918-6987 (Registrant’s telephone number, including area code) (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of June 9, 2011, there were 99,865,228 common shares issued and outstanding. PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Financial Statements (unaudited) For the 3-month periods ended March 31, 2011 and 2010 (Amounts expressed in US Dollars) 1 Index Consolidated Interim Balance Sheets as at March 31, 2011 (unaudited) and December 31, 2010 (audited) 3 Consolidated Interim Statements of Operations and Comprehensive Loss for the 3-month periods ended March 31, 2011 and March 31, 2010 and for the cumulative period since inception (unaudited) 4 Consolidated Interim Statements of Cash Flows for the 3-month periods ended March 31, 2011 and March 31, 2010 and for the cumulative period since inception (unaudited) 5 Consolidated Interim Statements of Stockholders’ Equity (Deficiency) for the period since inception to March 31, 2011 (unaudited) 6- 9 Condensed Notes to Consolidated Interim Financial Statements (unaudited) 10 2 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Balance Sheets As of December 31, 2011 and 2010 (Amounts expressed in US Dollars) March 31, December 31, $ $ ASSETS CURRENT ASSETS Cash License for SWEG technology (Note 4) LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities (Note 5) Loan payable to Boreas Research Corporation (Note 8) Going Concern (Note 2) Other Contingent Liabilities (Note 12) STOCKHOLDERS’ EQUITY (DEFICIENCY) Capital Stock (Note 7) Additional paid-in Capital Deficit accumulated during the development stage ) ) Total FNEC Stockholders' Equity (Deficit) ) ) Non-controlling interest 74 74 ) ) The accompanying notes form an integral part of these consolidated interim financial statements 3 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Operations and Comprehensive Loss For the 3 month periods ended March 31, 2011 and 2010 and the cumulative period since inception (Amounts expressed in US Dollars) Cumulative Since Inception $ $ $ OPERATING EXPENSES Interest Income ) - ) Forgiveness of accounts payable and loans ) - - General and administrative expenses Loss on foreign exchange - - Project development costs - Interest Expense - - NET LOSS Net loss attributable to non-controlling interest ) - - Net loss attributable to FNEC Stockholders Net loss per share, basic and diluted $ $ Weighted average common shares outstanding COMPREHENSIVE LOSS Net Loss Other Comprehensive Loss - - - Comprehensive Loss Comprehensive Loss attributable to non-controlling interest - - - Comprehensive Loss attributable to FNEC Stockholders The accompanying notes form an integral part of these consolidated interim financial statements 4 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Cash Flows For the 3 month periods ended March 31, 2011 and 2010 and the cumulative period since inception (Amounts expressed in US Dollars) Cumulative Since Inception $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss ) ) ) Adjustments for items not affecting cash Shares issued for services rendered - - Shares issued for debt forgiveness ) - Forgiveness of accounts payable and loans ) - - Increase (decrease) in accounts payable - - - and accrued liabilities ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loan from Stockholders - Proceeds from issuance of capital stock - Acquisition of India technology license ) - ) Loan from Boreas Research Corporation, net Proceeds of sale of non-controlling interest in subsidiary - Net cash provided by financing activities - - NET INCREASE (DECREASE) IN CASH ) ) Cash, beginning of period - CASH, END OF PERIOD INCOME TAXES PAID - - - INTEREST PAID - - The accompanying notes form an integral part of these consolidated interim financial statements 5 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) For the period since inception to March 31, 2011 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital Deficit accumulated during the development stage TotalFNEC stockholders' equity (deficit) Non-controlling interests Total stockholders' equity (deficit) $ Balance at November 16, 2000 Issuance of common stock for cash Net Loss for the Period ) ) ) Balance as of December 31, 2000 - ) 32 - 32 Issuance of stock for cash Issuance of stock for cash Issuance of stock for cash Currency Translation Net Loss for the Year ) ) ) Balance as of December 31, 2001 - ) ) - ) Expiration of recission offer for sale of stock 64 Net Loss for the Year ) ) ) Balance as of December 31, 2002 - ) ) - ) The accompanying notes form an integral part of these consolidated interim financial statements 6 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) For the period since inception to March 31, 2011 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital Deficit accumulated during the development stage TotalFNEC stockholders' equity (deficit) Non-controlling interests Total stockholders' equity (deficit) $ Stock split 5:1 ) - Shares issued for services rendered Net Loss for the Year ) ) ) Balance as of December 31, 2003 - ) ) - ) Stock split 7:1 ) - - Shares issued for services rendered 30 Shares subscribed Shares issued for services rendered 44 Net Loss for the Year ) ) ) Balance as of December 31, 2004 ) ) - ) Shares issued for services rendered Net Loss for the Year ) ) ) Balance as of December 31, 2005 ) ) - ) Net Loss for the Year ) ) ) Balance as of December 31, 2006 ) ) - ) The accompanying notes form an integral part of these consolidated interim financial statements 7 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) For the period since inception to March 31, 2011 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital Deficit accumulated during the development stage TotalFNEC stockholders' equity (deficit) Non-controlling interests Total stockholders' equity (deficit) $ Issue shares bought under subscription ) - - Net Loss for the Year ) ) ) Balance as of December 31, 2007 - ) ) - ) Shares issued for services rendered Net Loss for the year ) ) ) Balance as of December 31, 2008 - ) ) - ) Reverse Stock split 1:100 ) ) - - Shares issued for services rendered Purchase of SWEG license for shares ) Net Loss for the Year ) ) ) Balance as of December 31, 2009 (restated) - ) ) - ) The accompanying notes form an integral part of these consolidated interim financial statements 8 FIRST NATIONAL ENERGY CORPORATION (Formerly First National Power Corporation) (A Development Stage Company) Consolidated Interim Statements of Changes in Stockholders’ Equity (Deficiency) For the period since inception to March 31, 2011 (Amounts expressed in US Dollars) Common stock - dollar amount at par value Common stock - number of shares Common stock subscribed Additional paid-in capital Deficit accumulated during the development stage TotalFNEC stockholders' equity (deficit) Non-controlling interests Total stockholders' equity (deficit) $ Shares issued in exchange for debt forgiveness Return of shares for cancellation ) ) - Shares issued for services rendered Sale of non-controlling interest in subsidiary Purchase of SWEG technology license ) ) ) Net Loss for the Year ) Balance as of December 31, 2010 - ) ) 74 ) Net Loss for the Period ) ) 0 ) Balance as of March 31, 2011 - ) ) 74 ) The accompanying notes form an integral part of these consolidated interim financial statements 9 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements March 31, 2011 and 2010 (Amounts expressed in US Dollars) 1. GENERAL a) Description of the Business First National Energy Corporation (the Company) was incorporated in the State of Delaware on November 16, 2000, under the name Capstone International Corporation.On March 28, 2004, the Company changed its name to First National Power Corporation. On February 12, 2009, the Company relocated its charter to the State of Nevada and changed its name to First National Energy Corporation. As part of reorganization, the Company increased its authorized capital to 300 million common shares and effected a 100 for 1 reverse stock split of its issued and outstanding shares of common stock. The accompanying consolidated interim financial statements reflect all share data based on the 100 for 1 reverse common stock split. The Company’s business purpose is the provision of wind-driven solutions for power generation. Current projects for the Company are the completion of power generation projects from supplemental wind generation technologies. b) Purchase of Technology License On April 20, 2009, the Company entered into a preliminary letter of intent with Boreas Research Corporation (“Boreas”), an arm’s length Florida corporation, pursuant to which the Company would acquire a territorial license to certain rights in alternative energy technology of Boreas, in exchange for a quantity of newly issued common shares of the Company. The letter of intent was superseded by a Technology License and Stock Purchase Agreement (the “Agreement”) between the Company and Boreas that was consummated on May 25, 2009 (the “Closing”), at which time the Company issued to the stockholders of Boreas 98,800,000 new restricted and unregistered common shares of the Company and agreed to pay certain future royalties to Boreas from net revenues realized by the Company from the technology license. The preliminary letter of intent was reported by the Company on form 8-K to the Securities and Exchange Commission (“SEC”) on April 21, 2009, and the Agreement was annexed to an information statement on form 14-C filed with the SEC in preliminary and definitive forms on April 22, 2009 and May 4, 2009, respectively.The definitive information statement was mailed to the Stockholders of the Company on May 4, 2009. The Company obtained written consent to the Agreement and the transaction from the holders of 55.82% of its issued and outstanding shares of common stock in lieu of a meeting of stockholders. On May 14, 2009, the Company and Boreas amended the Agreement by making and entering into a First Amendment of Technology License and Stock Purchase Agreement (the “Amendment”), pursuant to which (1) Boreas elected, as authorized by the Agreement, to cause the new restricted and unregistered common shares of the Company due to Boreas at the Closing to be issued to the stockholders of Boreas, and (2) the Company and Boreas agreed to reduce the number of new restricted and unregistered common shares of the Company to be issued at the closing of the transaction, from 98,915,000 shares to 98,800,000 shares. 10 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements March 31, 2011 and 2010 (Amounts expressed in US Dollars) In exchange for the Company acquiring the technology license from Boreas at the Closing pursuant to the Agreement (as amended by the Amendment), the Stockholders of Boreas received an aggregate of 98,800,000 new restricted and unregistered common shares of the Company's common stock. Accordingly, the Boreas Stockholders now own 99.13% of the Company's 99,665,228 outstanding shares. No finder’s fees were paid or consulting agreements entered into by the Company in connection with the transaction. Prior to the transaction, there were no material relationships between the Company and Boreas, between Boreas and the Company’s affiliates, directors or officers, or between any associates of Boreas and the Company’s officers or directors. All of the Company’s transaction liabilities were settled on or immediately following the Closing. Upon the Closing on May 25, 2009, the Company was no longer deemed to be a "shell company" as defined in Rule 12b-2 under the Securities Exchange Act of 1934 (the "Exchange Act"). Accordingly, the Company filed an amended current report on Form 8-K/A with the SEC on May 26, 2009, setting forth the information that would be required if the Company were filing a general form for registration of securities on Form 10 under the Exchange Act. On April 18, 2011, First National Energy Corporation (the “Company”) entered into a Novation Agreement (the "Novation") with all of the stockholders of Boreas Research Corporation (“Boreas”), a Florida corporation, revising the structure of the May 25, 2009 transaction by which the Company acquired a territorial license to certain rights in alternative energy technology of Boreas, in exchange for98,800,000 newly issued common shares of the Company as disclosed above. The Novation amended the Technology License and Stock Purchase Agreement (the “Original Agreement”) to substitute the stockholders of Boreas as the licensor under the Original Agreement. c) Further Purchase of Technology License On March 22, 2010, Pavana Power Corporation (“Pavana”), a Nevada corporation, the Company’s 99.9% owned subsidiary, acquired an exclusive territorial 25 year license for the Republic of India (“India”), from Boreas Research Corporation (‘Boreas”, the stockholders of whom hold controlling interests in the Company), pursuant to which the Company’s subsidiary acquired technology rights for India in the technology of Boreas that maximizes the energy productivity of existing wind turbines by capturing energy that flows through and underneath existing wind turbine systems.The consideration due from the Company’s subsidiary to Boreas for the license was a deferred cash payment of $600,000, and a future royalty equal to 5% of the subsidiary’s “EBITDA” (revenues before interest, taxes, depreciation and amortization) from exploitation of the acquired license. On November 8, 2010, Pavana paid Boreas $60,000 as a payment due under the India technology license agreement, leaving a balance of cash consideration due of $540,000. The remaining debt is non-interrest bearing and is without any fixed repayment terms. In accordance with Codification Topic ASC 850, Related Party Disclosures, Pavana recorded the acquisition of the SWEG technology license for the geographical territory of India, at the carrying amount of the license technology acquired which was $100 and the balance of the cash consideration of $599,900 was accounted for as additional paid in capital. 11 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements March 31, 2011 and 2010 (Amounts expressed in US Dollars) 2. GOING CONCERN The Company’s consolidated interim financial statements are prepared using accounting principles generally accepted in the United States of America and applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has not generated any revenues from its planned principal operations through March 31, 2011, has recorded losses since inception, has negative working capital, has yet to achieve profitable operations and expects further losses in the development of its business.There can be no assurance that the Company will have adequate capital resources to fund planned operations or that any additional funds will be available to the Company when needed, or if available, will be available on favorable terms in the amounts required by the Company. These conditions raise substantial doubt about the Company's ability to continue as a going concern. The consolidated interim financial statements do not include any adjustments that might result from this uncertainty. Management has plans to raise cash through debt offerings once the sales of the technologies begin. The personnel, facilities and equipment required for successfully completing the business model have been identified but until the resources are available, have not been acquired or engaged. In the period prior to the onset of operations, the Company will undertake to raise further cash through further capital offerings. There is no assurance that the Company will be successful in raising additional capital. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a) Basis of Consolidation The consolidated interim financial statements include the accounts of First National Energy Corporation, its wholly-owned subsidiary First National Energy (Canada) Corporation and its majority owned subsidiary Pavana Power Corporation. All material inter-company amounts have been eliminated. b) Use of Estimates These consolidated interim financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. Because a precise determination of assets and liabilities, and correspondingly revenues and expenses, depend on future events, the preparation of consolidated financial statements for any period necessarily involves the use of estimates and assumptions. Actual amounts may differ from these estimates. These consolidated interim financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the accounting policies summarized below. Significant estimates include the recording of accrued liabilities, shares issued for services, and the determination of the valuation allowance for deferred tax assets. c) Project Development Costs In accordance with generally accepted accounting principles in the United States of America, fees and expenses incurred while developing a project cannot be capitalized until there is a reasonable expectation of a revenue stream. As the Company is still in the very early stages of power generation projects, it was determined that costs incurred to date had to be expensed. 12 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements March 31, 2011 and 2010 (Amounts expressed in US Dollars) d) Financial Instruments The carrying amounts of the Company’s accounts payable and accrued liabilities and loan payable to Boreas Research Corporation approximate their fair values, because of the short maturity of these instruments. e) Income Taxes Deferred income taxes are provided using the asset and liability method of accounting.Under the liability method, deferred income taxes are recognized for all significant temporary differences between the tax and financial statement bases of assets and liabilities. Current income tax expense (recovery) is the amount of income taxes expected to be payable (recoverable) for the current year.A deferred tax asset and/or liability is computed for both the expected future impact of differences between the financial statement and tax bases of assets and liabilities and for the expected future tax benefit to be derived from tax losses.Valuation allowances are established when necessary to reduce the deferred tax asset to the amount expected to be "more likely than not" to be realized in future returns.Tax law and rate changes are reflected in income in the period such changes are enacted. f) Earnings or Loss Per Share Basic loss per share is calculated by dividing the loss for the year by the weighted averagenumber of common shares outstanding during the year. Diluted loss per share is computedusing the treasury stock method. Under this method, the diluted weighted averagenumber of shares is calculated assuming the proceeds that arise from the exercise of stockoptions and other dilutive instruments are used to repurchase the Company’s shares attheir weighted average market price for the period. g) Comprehensive Income (Loss) Comprehensive income (loss) as defined includes all changes in equity (net assets) during a period from non-owner sources. Examples of items to be included in comprehensive income (loss), which are excluded from net income, include foreign currency translation adjustments and unrealized gains and losses on available-for-sale securities.The Company does not have any items that affect comprehensive income (loss) since inception to March 31, 2011. h) Intangible Assets Intangible assets, which include the technology licenses, are recorded at the cost of acquisition or at the carrying amount for a non-arm’s length acquisition and are amortized over the estimated useful life of 10 years on a straight line basis. 13 First National Energy Corporation (Formerly First National Power Corporation) (A Development Stage Company) Condensed Notes to the Consolidated Interim Financial Statements March 31, 2011 and 2010 (Amounts expressed in US Dollars) i) Impairment of Long Lived Assets In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, long-lived assets to be held and used are analyzed for impairment whenever events or changes in circumstances indicated that the related carrying amounts may not be recoverable. The Company evaluates at each balance sheet date whether events and circumstances have occurred that indicated possible impairment. If there are indications of impairment, the Company uses future undiscovered cash flows of the related asset or asset grouping over the remaining life in measuring whether the assets are recoverable. In the event such cash flows are not expected to be sufficient to recover the recorded asset values, the assets are written down to their estimated fair value. Long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less cost to sell j) Development Stage Company The Company complies with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915 (SFAS 7) for its characterization of the Company as a development stage company. 4.LICENSE FOR SWEG TECHNOLOGY Cost Accumulated Amortization Net Book Value Net Book Value North American Technology License $ $
